Exhibit 10.1
INGRAM MICRO INC.
Compensation Policy for
Members of
the Board of Directors
(As Amended and Restated as of December 31, 2008)
Ingram Micro Inc. (the “Corporation”) has established this Compensation Policy
for Members of the Board of Directors, as amended and restated as of
December 31, 2008 (the “Policy”), to provide each member of the Corporation’s
Board of Directors who is not an executive employee of the Corporation (a
“Director”) with compensation for services performed as a Director, the terms of
which are hereinafter set forth.

1.   Compensation. Each Director will receive an annual award of cash and
equity-based compensation for each calendar year of service. The mix of cash and
equity-based compensation for the calendar year in which services are provided
must be elected by each Director and such election received by the Corporation
prior to December 31 of the prior calendar year or within 30 days of initial
appointment or election to the Corporation’s Board of Directors (the “Board”),
as the case may be, based on the procedures outlined below. Each election must
be made by filing an election form with the General Counsel of the Corporation
on such form as adopted by the Corporation from time to time. If a Director does
not file an election form with respect to a calendar year by the specified date,
the Director will be deemed to have elected to receive the compensation in the
manner elected by the Director in his or her last valid election, or if there
had been no prior election, will be deemed to have elected to receive the
eligible compensation in the form of non-qualified stock options. When an
election is made with respect to a calendar year, the Director may not revoke or
change that election with respect to such calendar year. The mix of cash and
equity-based compensation is subject to the following assumptions and
restrictions:

  (a)   Cash Retainer: If cash is selected by the Director as a component of
compensation, the maximum amount that may be selected is $70,000 ($85,000 for
Committee chairs; $90,000 for the Audit Committee chair; and $170,000 for the
Non-Executive Chairman of the Board (“NEC”)). Committee chairs must select a
minimum of $15,000 ($20,000 for the Audit Committee chair) in cash, which will
be paid on a quarterly basis, in arrears, at a rate of $1,250 per month
($1,666.67 per month for the Audit Committee chair). If a chair is appointed by
the Committee during the calendar year of service (i.e., between January and
December) s(he) will be eligible to receive the applicable Committee chair fee
of $1,250 per month ($1,666.67 per month for the Audit Committee chair)
commencing with the month in which the appointment takes effect. Similarly,
Committee chairs who relinquish their chair position during the calendar year
will cease to receive the applicable chair retainer fee on the last day of the
month in which they cease to act as chair to a Committee.     (b)   Equity-based
compensation: Equity-based compensation payable with regard to

 



--------------------------------------------------------------------------------



 



      shares of the Corporation’s common stock (the “Shares”) must be selected
by the Director as a component of compensation. The equity-based compensation
may consist of stock options, restricted stock, restricted stock units or a
combination thereof, having an annual value of at least $110,000 ($260,000 for
the NEC). The sum of the cash retainer and the value of the equity-based
compensation selected may not exceed $180,000 ($195,000 for Committee chairs;
$200,000 for the Audit Committee chair; and $430,000 for the NEC).

      Stock Options. Non-qualified stock options will be granted on the first
trading day of each calendar year, except that for fiscal 2009, the grant date
shall be the first trading day of March 2009. The number of options to be
granted will be based on a Black-Scholes calculation or other valuation method
as may be adopted by the Corporation from time to time. The per share exercise
price of the Shares to be issued upon exercise of an option shall be 100% of the
closing price of a Share on the New York Stock Exchange on the date of grant.
The options shall (i) vest with respect to one-twelfth (one-tenth for fiscal
2009) of the Shares underlying such options on the last day of each month during
the calendar year in which the award was made, and (ii) have a term of ten
years. Other option provisions will be as specified in the applicable grant
agreements.         Restricted Stock and Restricted Stock Units. Restricted
stock and restricted stock units will be granted on the first trading day of
each calendar year, except that for fiscal 2009, the grant date shall be the
first trading day of March 2009. The number of restricted shares/units to be
granted will be determined based on the dollar amount selected by the Director
divided by the closing price of a Share on the New York Stock Exchange on the
date of grant rounded up to the next whole share. Restrictions on disposition of
such restricted shares/units shall lapse on December 31 of the calendar year in
which the award was made. Payment of restricted stock units will be in the form
of Shares at the time of vesting (unless deferred under Section 1(f)(2) hereof),
and other provisions will be as specified in the applicable restricted
shares/units agreements.     (d)   Payment of Cash Retainer: Subject to
Section 1(f)(1) below, payment of the Cash Retainer will be made quarterly, in
arrears, following the close of each calendar quarter, except that payment of
such Cash Retainer for the fiscal fourth quarter shall be made no later than
December 31 of such quarter.     (e)   Partial Years of Service:

  (1)   If the Director is newly appointed or elected during a calendar year
such that the Director will serve a partial year, the annual cash and
equity-based compensation selected by the Director will be prorated during the
calendar year using the number of full months remaining to be served within the
initial calendar year of Board service, divided by 12. Equity-based compensation
will be granted on the first trading day of the month following the appointment
or election to the Board. Stock options will

2



--------------------------------------------------------------------------------



 



      vest proportionately on the last day of each month during the calendar
year in which the award was made. Restrictions on the disposition of restricted
stock and restricted stock units will lapse on December 31 of the calendar year
in which the award was made (unless deferred under the following paragraph (f)).

  (2)   If the Director’s service on the Board ends during a calendar year such
that the Director will serve a partial year, the annual cash and equity-based
compensation selected by the Non-Executive Director will be prorated using the
number of full months of service on the Board during the calendar year, divided
by 12. Any unvested stock options shall cease to vest effective immediately
following the last full month of service on the Board. Any vested options shall
be exercisable for a period of five years following the date of conclusion of
service on the Board, unless they expire earlier. Restricted stock/units will be
prorated using the number of full months served on the Board during the calendar
year as the numerator, divided by 12. Restrictions on the disposition of
restricted stock/units shall lapse on the last day of the month of their service
on the Board.

  (f)   Deferral Elections:

  (1)   Cash Retainer. The Director may elect to defer any Cash Retainer payable
with respect to a calendar year of service in accordance with the Ingram Micro
Inc. Board of Directors Deferred Compensation Plan, as in effect from time to
time, a copy of which is attached hereto as Exhibit A.     (2)   Restricted
Stock Units. The Director may elect to defer settlement of Shares payable with
respect to any restricted stock units that will be granted to the Director with
respect to a calendar year of service, subject to the terms and conditions set
forth in this Section 1(f)(2), the restricted stock unit deferral election form
as adopted by the Corporation from time to time, and Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”) and the regulations
thereunder.

  (A)   The Director may elect to defer settlement of 100% of the restricted
stock units that the Director elected to receive with respect to a calendar year
of service pursuant to Section 1(b) above (and which are otherwise scheduled to
vest as of the end of such calendar year) by filing a completed restricted stock
unit deferral election form with the General Counsel of the Corporation. The
Director must file the deferral election form no later than December 31 of the
prior calendar year for the calendar year in which service is to be provided;
provided however, that if the Director is newly appointed or elected to the
Board during a calendar year, the Director may elect to defer settlement of
restricted stock units within 30 days of initial appointment or

3



--------------------------------------------------------------------------------



 



      election to the Board with respect to restricted stock units that relate
to service performed after the election in accordance with Treasury
Regulation Section 1.409A-2(a)(7). When a deferral election is made with respect
to a calendar year, the Director may not revoke or change that election with
respect to such calendar year. The Director must irrevocably elect the specified
date(s) and increment(s) with respect to which the Director will receive the
Shares associated with the settlement of the restricted stock units that the
Director has elected to defer (the “Settlement Date”) as provided under the
deferral election form in accordance with such form. In the event that the
Director fails to elect a Settlement Date, settlement of the restricted stock
units will occur on the date of the Director’s “separation from service” (within
the meaning of Section 409A(a)(2)(A)(i) of the Code and Treasury
Regulation Section 1.409A-1(h)) (a “Separation from Service”). All deferral
elections shall be made in accordance with rules and procedures established by
the Corporation as determined in accordance with Treasury
Regulation Section 1.409A-2(a).

  (B)   Subject to paragraph (C) below, the Director shall receive payment of
the Shares on the Settlement Date(s) elected by the Director (or the date of the
Director’s Separation from Service in the event that the Director fails to elect
a Settlement Date) pursuant to the deferral election form as described in
paragraph (A) above.     (C)   Notwithstanding anything to the contrary herein,
no compensation or benefits shall be paid to the Director during the 6-month
period following the Director’s Separation from Service if the Director is a
“specified employee” at the time of such Separation from Service (as determined
by the Corporation in accordance with Section 409A of the Code) and the
Corporation determines that paying such amounts at the time or times indicated
hereunder or in the Director’s restricted stock unit deferral election form
would be a prohibited distribution under Section 409A(a)(2)(B)(i) of the Code.
If the payment of any such amounts is delayed as a result of the previous
sentence, then on the first business day following the end of such 6-month
period (or such earlier date upon which such amount can be paid under
Section 409A of the Code without resulting in a prohibited distribution,
including as a result of the Director’s death), the Corporation shall pay the
Director a lump-sum amount equal to the cumulative amount that would have
otherwise been payable to the Director during such period.     (D)  
Notwithstanding any provision of the Policy to the contrary, the Director may
make a special election to change the Settlement Date of restricted stock units
solely with respect to Shares deferred

4



--------------------------------------------------------------------------------



 



      under the Policy that would not otherwise be payable in 2008; provided,
that such election does not cause any Shares to be paid in 2008 that would not
otherwise be payable in 2008; provided further, that such election shall be made
in accordance with the transitional relief under Internal Revenue Service Notice
2005-1, Q/A-19(c), as extended by Internal Revenue Service Notices 2006-79 and
2007-86, the final regulations issued under Code Section 409A, and the terms and
conditions of the Policy. The Director shall make such election by executing an
election form to be provided by the Corporation no later than December 31, 2008,
and shall be irrevocable when made.

2.   Expense Reimbursements. The Director will be reimbursed for travel, lodging
and meal expenses incurred to attend Board and Committee meetings and to perform
his or her duties as a Director in accordance with the Corporation’s plans or
policies as in effect from time to time. To the extent that any such
reimbursements are deemed to constitute compensation to the Director, such
amounts shall be reimbursed no later than December 31 of the year following the
year in which the expense was incurred. The amount of any expense reimbursements
that constitute compensation in one year shall not affect the amount of expense
reimbursements constituting compensation that are eligible for reimbursement in
any subsequent year, and the Director’s right to such reimbursement of any such
expenses shall not be subject to liquidation or exchange for any other benefit.
  3.   Ownership Requirement. The Director will be required to achieve and
maintain ownership of at least 15,000 Shares (with vested but unexercised stock
options counted as owned Shares) beginning five years from the date of his or
her election to the Board.   4.   Section 409A. To the extent applicable, this
Policy and all election forms and all other instruments evidencing amounts
subject to the Policy shall be interpreted in accordance with Section 409A of
the Code and Department of Treasury regulations and other interpretive guidance
issued thereunder. Notwithstanding any provision of the Policy, any election
form or any other instrument evidencing amounts subject to the Policy to the
contrary, in the event that the Corporation determines that any amounts subject
to the Policy may not be either exempt from or compliant with Section 409A of
the Code, the Corporation may in its sole discretion adopt such amendments to
the Policy, any election form and any other instruments relating to the Policy,
or adopt other policies and procedures (including amendments, policies and
procedures with retroactive effect), or take any other actions, that the
Corporation determines are necessary or appropriate to (i) exempt such amounts
from Section 409A of the Code and/or preserve the intended tax treatment of such
amounts, or (ii) comply with the requirements of Section 409A of the Code and
related Department of Treasury guidance; provided, however, that this Section 4
shall not create any obligation on the part of the Corporation to adopt any such
amendment, policy or procedure or take any such other action.

5



--------------------------------------------------------------------------------



 



Exhibit A
Ingram Micro Inc.
Board of Directors Deferred Compensation Plan
(includes the adoption agreement and basic plan document)

6